Citation Nr: 1549331	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, including a lung abscess with resulting fatigue, due to Agent Orange and/or asbestos exposure.

2.  Entitlement to service connection for a disorder of the right hand, to include arthritis and numbness.

3.  Entitlement to service connection for a disorder of the left hand, to include arthritis and numbness.

4.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), due to Agent Orange exposure.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In support of his claims, the Veteran testified at a hearing at the RO in May 2015 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  The Board notes that the issues of service connection for disabilities listed separately as arthritis, fatigue, numbness of the hands, and a lung abscess were certified to the Board.  At this hearing, the Veteran explained that his fatigue is a symptom of his lung condition.  He further explained that his arthritis affected his hands and that the numbness was associated with the arthritis.  Therefore, the Board has recharacterized the issues as listed on the title page.  

In a VA Form 9 dated February 24, 2014, the Veteran indicated that he suffered from posttraumatic stress disorder (PTSD).  THIS CLAIM IS REFERRED TO THE RO FOR APPROPRIATE ACTION.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.



REMAND

During the May 2015 hearing, the Veteran reported the receipt of both VA and private post-service medical care.  He stated that he received treatment for arthritis 5 to 6 years after service discharge from the Worcester, Massachusetts, VA hospital.  Further, he began receiving more continuous VA medical care 15 years ago.  He indicated that he began receiving VA respiratory care in 2009 and CAT scans are performed every six months.  In the mid-1970s, he was treated for gastrointestinal problems from the Hahnemann Hospital (which is now part of the University of Massachusetts healthcare system) and Dr. Constanine.  The RO should assist the Veteran in obtaining all outstanding treatment records.  

A VA examination was conducted in March 2013 to determine the etiology of the Veteran's lung disability.  The examiner concluded that the lung abscess was unrelated to asbestos exposure.  However, the examiner failed to comment on the relationship, if any, between Agent Orange exposure and the Veteran's lung disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further comments regarding the etiology of the lung abscess, specifically, the possibility of Agent Orange exposure as a cause are needed.  In addition, the Veteran should be scheduled for VA examinations in order to obtain medical opinions concerning his claimed hand and IBS disorders.

Finally, the record reflects that the Veteran had service in the Marine Corps Reserves from March 1970 to May 1974.  His treatment records related to this service must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records associated with his service in the Marine Corps Reserves from March 1970 to May 1974.

2.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Worcester and West Roxbury VA treatment facilities, dated from March 1970 to the present.

3.  Make arrangements to obtain the Veteran's complete treatment records from the University of Massachusetts Memorial Hospital, Hahnemann Campus, 281 Lincoln St., Worcester, MA 01605 and from Dr.  Constanine, dated from March 1970 to the present.

4.  After completing the above development, schedule the Veteran for appropriate VA examinations to determine the etiology of any pulmonary, hand, and gastrointestinal disabilities.  The entire VBMS file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiners.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

Pulmonary

The examiner must identify all pulmonary disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) any current pulmonary disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include asbestos exposure from working on brakes and/or exposure to Agent Orange. 


Gastrointestinal

The examiner must identify all gastrointestinal disorders found to be present, to include any IBS.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) any current gastrointestinal disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to Agent Orange. 

Hands

The examiner must identify all disorders of the hands found to be present, to include any arthritis and/or any disorder manifested by numbness.

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) any current disorder of the hands had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's duties as an automotive mechanic that required that he use his hands a lot to work on engines and during which he sometimes banged and injured his hands.  

A complete rationale must accompany all opinions rendered.

5.  Finally, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


